

116 HR 6984 IH: Inspector General Independence Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6984IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. Hoyer, Mr. Connolly, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to require removal for cause of Inspectors General, and for other purposes.1.Short titleThis Act may be cited as the Inspector General Independence Act.2.AmendmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3(b)—(A)by striking An Inspector General and inserting (1) An Inspector General;(B)by inserting after by the President the following: in accordance with paragraph (2); and(C)by inserting at the end the following new paragraph:(2)The President may remove an Inspector General only for any of the following grounds (and the documentation of any such ground shall be included in the communication required pursuant to paragraph (1)):(A)Documented permanent incapacity.(B)Documented neglect of duty.(C)Documented malfeasance.(D)Documented conviction of a felony or conduct involving moral turpitude.(E)Documented knowing violation of a law or regulation.(F)Documented gross mismanagement.(G)Documented gross waste of funds.(H)Documented abuse of authority.(I)Documented inefficiency.; and (2)in section 8G(e)(2), by adding at the end the following new sentence:An Inspector General may be removed only for any of the following grounds (and the documentation of any such ground shall be included in the communication required pursuant to this paragraph):(A)Documented permanent incapacity.(B)Documented neglect of duty.(C)Documented malfeasance.(D)Documented conviction of a felony or conduct involving moral turpitude.(E)Documented knowing violation of a law or regulation.(F)Documented gross mismanagement.(G)Documented gross waste of funds.(H)Documented abuse of authority.(I)Documented inefficiency.. 